Title: To James Madison from William C. C. Claiborne, 15 August 1805 (Abstract)
From: Claiborne, William C. C.
To: Madison, James


          § From William C. C. Claiborne. 15 August 1805, New Orleans. “A short time previous to the transfer of Louisiana to the United States, Governor Folch having doubted the Authority of Morales to sell lands in West Florida, without his (Folches) assent, would not permit the Surveyors to proceed. The consequence was, that Titles for vast Tracts of Land which had been enter’ed, remained incompleat: the Quantity of Land in this situation, and the names of the purchasers, you will find in the enclosed paper which I have obtained from a confidential source. I have understood that Mr. Daniel Chark [sic] and other early Adventurers obtained complete Titles.”
        